The State o




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                         July 2, 2015

                                     No. 04-15-00183-CR

                                      Richard LARES,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 399th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2006CR10110
                   Honorable Juanita A. Vasquez-Gardner, Judge Presiding

                                       ORDER
              On June 25, 2015, Appellant filed a pro se motion to stay judgment and
conviction.
       Appellant is represented in this appeal by court-appointed counsel: Barry P. Hitchings,
Hitchings & Pollock, 645 South Presa, San Antonio, Texas 78210, telephone number 210-224-
1433.
       Appellant does not have a right to hybrid representation. See Ex parte Taylor, 36 S.W.3d
883, 887 (Tex. Crim. App. 2001). Appellant’s pro se motion is DENIED.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of July, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court